DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.  
Claims1-102 have been cancelled by preliminary amendment, claims 103-122 filed on 08/25/2021 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,146,635. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter regarding providing a hierarchical list in memory of a server for each user accessing the hierarchical list. The difference between the instant application and US 9.146.932 is that the instant application recites an additional( i.e. second access device). US 9,146,932 similar to the instant applicant teach that a hierarchical list is provided for each user. This implies more than one user accessing though more than one device. Thus providing the same access to the hierarchical list to a second device as is provided for a first device is implied in US 11,146,635. For clarification see the comparison of the independent claims below.
17/411,556
US 11,146,635
A web system comprising: at least a plurality of computing devices forming a service structure, which comprises information of the computing devices, one user devices designated for remotely accessing the computing devices, and one control device being configured to process tasks of accessing the computing devices, 

including to: create a hierarchical list in memory to mirror the service structure in a reduced form; send the hierarchical list to the user device to display the list thereon; 
process a task, including distributing the task to targeted one or more of the computing devices to further processing the task,









 in response to a user through the hierarchical list displayed on the user device performing the task for accessing the one or more of the computing devices that comprises: updating the service structure  and updating the hierarchical list in the memory to reflect the updated service structure according to the task processed; and sending the updated hierarchical list to the user device to update the displayed hierarchical list.
1.A server comprising: at least one hardware processor, and one non-transitory computer-readable medium comprising program instructions which, when executed by the at least one hardware processor, configures the server to deploy hierarchical list for facilitating accessing resource structure that include to

: create a hierarchical list in a memory to mirror a resource structure in a reduced form, the resource structure comprising one or more items; send the hierarchical list through a first user interface (“UI”) to a first device to display the hierarchical list thereon for facilitating a first user from the first device remotely accessing the resource structure; 










update the resource structure and update the hierarchical list in the memory to reflect the updating of the resource structure in response to the first user through the hierarchical list displayed in the first UI submitting a task for changing an item in the resource structure; and cause the updated hierarchical list to be displayed on the first devices.


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,146,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter regarding providing a hierarchical list in memory of a server for each user accessing the hierarchical list. The difference between the instant application and US 9.146.932 is that the instant application recites an additional( i.e. second access device). US 9,146,932 similar to the instant applicant teach that a hierarchical list is provided for each user. This implies more than one user accessing though more than one device. Thus providing the same access to the hierarchical list to a second device as is provided for a first device is implied in US 9,146,932.For clarification see the comparison of the independent claims below.
17/411,556
US 9,146,932
A web system comprising: at least a plurality of computing devices forming a service structure, which comprises information of the computing devices, one user devices designated for remotely accessing the computing devices, and one control device being configured to process tasks of accessing the computing devices, 

including to: create a hierarchical list in memory to mirror the service structure in a reduced form; send the hierarchical list to the user device to display the list thereon; 



process a task, including distributing the task to targeted one or more of the computing devices to further processing the task,









 in response to a user through the hierarchical list displayed on the user device performing the task for accessing the one or more of the computing devices that comprises: updating the service structure 







and updating the hierarchical list in the memory to reflect the updated service structure according to the task processed; and sending the updated hierarchical list to the user device to update the displayed hierarchical list.
1.  A server comprising: at least one hardware processor;  and a 
non-transitory computer-readable medium comprising program instructions that, 
being executed by the at least one hardware processor, 


cause the server to create a per user computing environment for each of a plurality of users, the 
program instructions causing the server to create the per user computing environment including: program  


instructions causing the server to cause display  of a hierarchical list on an end-user device of the each of the users, the 
hierarchical list created by the server in a memory for a user session of the 
each of the users and representing, in a reduced form, a resource structure in 
the per user computing environment;

  


and program instructions causing the 
server to process a request received from the end-user device for access to a 
resource in response to the each of the users selecting the resource from the 
hierarchical list displayed and submitting the request for access to the 
resource selected, 




wherein the program instructions causing the server  processing the request include program instructions causing the server to 
update the resource structure and update the hierarchical list to reflect the 
updated resource structure in accordance to the request,and causing displaying 
of the updated hierarchical list on the end-user device.



Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 8,812,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter regarding providing a hierarchical list in memory of a server for each user accessing the hierarchical list. The difference between the instant application and US 8,812,640is that the instant application recites an additional( i.e. second access device). US 8,812,640 similar to the instant applicant teach that a hierarchical list is provided for each user. This implies more than one user accessing though more than one device. Thus providing the same access to the hierarchical list to a second device  as is  provided for a first device is implied in US 8,812,640.For clarification see the comparison of the independent claims below.
17/411,556
US 8,812,640
A web system comprising: at least a plurality of computing devices forming a service structure, which comprises information of the computing devices, one user devices designated for remotely accessing the computing devices, and one control device being configured to process tasks of accessing the computing devices, 

including to: create a hierarchical list in memory to mirror the service structure in a reduced form; send the hierarchical list to the user device to display the list thereon; 






process a task, including distributing the task to targeted one or more of the computing devices to further processing the task,







 in response to a user through the hierarchical list displayed on the user device performing the task for accessing the one or more of the computing devices that comprises: updating the service structure 









and updating the hierarchical list in the memory to reflect the updated service structure according to the task processed; and sending the updated hierarchical list to the user device to update the displayed hierarchical list.
A method for access to resources in a computing environment, the method 
comprising: 





creating, by a server for a log on session of a first user, a first 
hierarchical list to represent, in a reduced form, a first resource structure 
in the computing environment, wherein the server makes an association between 
the created first hierarchical list and the actual first resource structure, 

and the first hierarchical list is created in memory of the server in the form 
of one of a simple array list, a link list, a double link list, or a hashed 
table, and displaying via a web page a user interface comprising the first 
hierarchical list on a first access device for the user session after the first 
user via the first access device logged into the server, 

wherein the displayed 
first hierarchical list is navigable by the first user for selecting a resource 
from the first hierarchical list displayed and requesting access to the 
selected resource in the first resource structure during the user session;  and 
processing the request, for access to the selected resource in the first 
resource structure received from the first access device to carry out the 
access to the selected resource, 


wherein the process of the request includes 
update the first hierarchical list and update the first resource structure in 
accordance to the request, 
where the update of the first hierarchical list 
includes updating the displayed user interface to comprise the updated first 
hierarchical list to reflect the updated first resource structure. 




Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 8,589,527. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims recite the same subject matter regarding providing a hierarchical list in memory of a server for each user accessing the hierarchical list. The difference between the instant application and US 8,589,527is that the instant application recites an additional( i.e. second access device). US 8,589,527similar to the instant applicant teach that a hierarchical list is provided for each user. This implies more than one user accessing though more than one device. Thus providing the same access to the hierarchical list to a second device  as is  provided for a first device is implied in US 8,589,527.For clarification see the comparison of the independent claims below.
17/411,556
US 8,589,527
A web system comprising: at least a plurality of computing devices forming a service structure, which comprises information of the computing devices, one user devices designated for remotely accessing the computing devices, and one control device being configured to process tasks of accessing the computing devices, 






including to: create a hierarchical list in memory to mirror the service structure in a reduced form; send the hierarchical list to the user device to display the list thereon; 










process a task, including distributing the task to targeted one or more of the computing devices to further processing the task,









 in response to a user through the hierarchical list displayed on the user device performing the task for accessing the one or more of the computing devices that comprises: updating the service structure 







and updating the hierarchical list in the memory to reflect the updated service structure according to the task processed; and sending the updated hierarchical list to the user device to update the displayed hierarchical list.
A server providing a plurality of end-user devices access to remote 
storage spaces, the server comprising: memory, and program code which, when 
executed by the server, configures the server to: allocate a first storage 
space of a predetermined capacity for a first one of the end-user devices, the 
first storage space being remotely located with respect to the first one of the 
end-user devices; 

 
the first hierarchical list representing a folder structure stored in the first 
storage space, wherein the folder structure comprises one or more folders, 
where each of the one or more folders is used for storing at least a file and 
is allowed to create at least a next layer folder to be stored therein, the 
displayed first hierarchical list being navigable by the first user to request 
access to the folder structure; 

 

send via a web page a first hierarchical list to the first  one of the end-user devices to be displayed thereon for a user session after a  first user via the first one of the end-user devices logged on the server,







and process the request for access to the 
folder structure received from the first one of the end-user devices to carry 
out the access to the folder structure, wherein the program code to process the 
request includes to update the folder structure and update the displayed first 
hierarchical list to reflect the updated folder structure in accordance to the 
request;  


and wherein the server creates the first hierarchical list in the 
memory for the user session, updates the first hierarchical list in the memory 
according to the request and sends via another web page the updated first 
hierarchical list to the first one of the end-user devices to be displayed 
thereon during the user session, and deletes the first hierarchical list from 
the memory in response to exit of the user session. 



Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,341,258. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter regarding providing a hierarchical list in memory of a server for each user accessing the hierarchical list. The difference between the instant application and US 8,341,258is that the instant application recites an additional( i.e. second access device). US 8,341,258 similar to the instant applicant teach that a hierarchical list is provided for each user. This implies more than one user accessing though more than one device. Thus providing the same access to the hierarchical list to a second device  as is  provided for a first device is implied in US 8,341,258 .For clarification see the comparison of the independent claims below.
17/411,556
US 8,341,258
A web system comprising: at least a plurality of computing devices forming a service structure, which comprises information of the computing devices, one user devices designated for remotely accessing the computing devices, and one control device being configured to process tasks of accessing the computing device





s, 

including to: create a hierarchical list in memory to mirror the service structure in a reduced form; send the hierarchical list to the user device to display the list thereon; 
process a task, including distributing the task to targeted one or more of the computing devices to further processing the task,






 in response to a user through the hierarchical list displayed on the user device performing the task for accessing the one or more of the computing devices that comprises: updating the service structure 






and updating the hierarchical list in the memory to reflect the updated service structure according to the task processed; and sending the updated hierarchical list to the user device to update the displayed hierarchical list.
A method for providing a plurality of end-user computing devices to 
access storage spaces in a plurality of storage servers of a storage pool, the 
method comprising actions of: allocating a storage space of predefined 
capacity, via the storage pool, to each of the end-user computing devices upon 
receiving a request from the each of the end-user computing devices;  





the UI comprising a multi-layered item list 
(hereinafter "tree"), the tree having at least a node representing a folder 
structure being stored in the storage space, the tree displayed on the each of 
the end-user computing devices being navigated by the user to submit one or 
more requests, each to request accessing the folder structure;  



sending a user interface (hereinafter "UI") via a web page to the each of the end-user computing devices for a user session associated with a user of the each of the  end-user computing devices,
 





and processing 
each of the one or more requests, received from the each of the end-user 
computing devices, the processing of the each of the one or more requests 
comprising to update the tree and update the folder structure stored in the 
storage space in accordance to the each of the one or more requests. 




Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 7,945,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter regarding providing a hierarchical list in memory of a server for each user accessing the hierarchical list. The difference between the instant application and US 7,945,652 is that the instant application recites an additional( i.e. second access device). US 7,945,652 similar to the instant applicant teach that a hierarchical list is provided for each user. This implies more than one user accessing though more than one device. Thus providing the same access to the hierarchical list to a second device  as is  provided for a first device is implied in US 7,945,652.For clarification see the comparison of the independent claims below.

17/411,556
US 7,945,652
A web system comprising: at least a plurality of computing devices forming a service structure, which comprises information of the computing devices, one user devices designated for remotely accessing the computing devices, and one control device being configured to process tasks of accessing the computing devices, 

including to: create a hierarchical list in memory to mirror the service structure in a reduced form; send the hierarchical list to the user device to display the list thereon; 







process a task, including distributing the task to targeted one or more of the computing devices to further processing the task,








 in response to a user through the hierarchical list displayed on the user device performing the task for accessing the one or more of the computing devices that comprises: updating the service structure 











and updating the hierarchical list in the memory to reflect the updated service structure according to the task processed; and sending the updated hierarchical list to the user device to update the displayed hierarchical list.
A virtual server providing web based multi-layered item lists accessing 
and managing resources, which comprises: one or more system units, each  one-system unit having service agent providing web services, at least a console 
system having web browser for operating the virtual server, and a control 
system comprising multi-layered item lists ("MLIL") memories;  wherein the 
control system controls the operations of the virtual server which includes 
automatically forming the virtual server with one or more service pools via 
communication to each system unit across a communication network, organizing 
resources information on the control system and from each system unit into one 
a) creating a 
mirrored MLIL object in memory with one or more resource nodes;  b) encoding 
and including the mirrored MLIL in web UI to be vertically displayed into a 
user's web browser with one or more sub nodes, which are vertically aligned, 
right indented and displayed into one or more layers according to each node's 
level;  


and c) updating the mirrored MLIL in the memory and in the user's web 
browser by updating the web UI in response to the user's interaction with the 
MLIL, displayed to perform one or more tasks during the user's entire session;  
wherein the control system controls each web browser submitted one or more 
tasks to be run without blocking the web browser screen;  and wherein each 
system unit receives, executes and responds to each requested task transmitted 
from the control system. 
 


or more MLIL, and providing the web services and a web for UI displaying 
information of the virtual server including displaying in one or more MLIL;  
wherein the control system performs the following acts in response to each of 
one or more concurrent users from a web browser requests accessing the 
resources of the virtual server related to each specific MLIL:



Relevant Art Cited By The Examiner

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2002/048866A2 -  Method and system for management of multiple network resources.
US 6,147,687 - Dynamic and selective buffering tree view refresh with viewable pending notification.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456